Exhibit 10(iii)(c.2)

 

EXXONMOBIL SUPPLEMENTAL PENSION PLAN

 

(Including Key Employee Supplemental Pension Plan)

 

Edition of March 1, 2000

 

1. Purpose

 

The purpose of this Plan is to provide payments of equivalent value from the
general assets of Exxon Mobil Corporation (“Corporation”) to those participants
in the ExxonMobil Pension Plan (“Pension Plan”) who, because of the application
of United States Internal Revenue Code (“Code”) sections 415 and 401(a)(17), are
precluded from receiving from Pension Plan funded assets all the payments to
which they would otherwise be entitled under the Pension Plan’s formula.

 

2. Benefits

 

2.1 Benefit Formula

 

  (A) In General

 

Except as provided in paragraph (B) below with respect to former Mobil
employees, as defined in the ExxonMobil Common Provisions, (“Former Mobil
Employees”), as to any Pension Plan participant eligible for payment under this
Plan, the value of the payments under this Plan is an amount that when added to
the normal form amount that can be paid to the participant from the Pension
Plan’s qualified funded assets, produces a sum equal to the total normal form
amount to which the participant would be entitled computed under the Pension
Plan formula applicable to that participant disregarding any reductions,
restrictions, or limitations brought about by the application of Code sections
415 and 401(a)(17), reduced, but not below zero, by the following amounts:

 

1



--------------------------------------------------------------------------------

  (1) the amount, if any, payable to the participant under the ExxonMobil Key
Employee Supplemental Pension Plan, and

 

  (2) the amount, if any, payable to the participant under the ExxonMobil Key
Employee Additional Payments Plan that is not applied as an offset against the
participant’s benefit under the ExxonMobil Additional Payments Plan.

 

Where relevant, this computation is performed after taking into account any
entitlement the participant may have under the Overseas Contributory Annuity
Plan.

 

  (B) Benefit Formula for Former Mobil Employee

 

The payments under this Plan for Former Mobil Employees who retire with
eligibility for Incentive Pension Benefits under the ExxonMobil Additional
Payments Plan shall be the amounts determined under paragraph (1) below and, if
applicable, paragraph (2) below.

 

  (1) In General

 

The amount benefit determined under this paragraph (1) shall be the lesser of:

 

  (a) the amount of the person’s benefit otherwise determined under paragraph
(A) above, or

 

  (b) the excess if any of the person’s Overall Benefit Objective as described
in section 2.3(B) of the ExxonMobil Additional Payments Plan, over the sum of
the person’s benefit under the ExxonMobil Pension Plan (including any Pre-Social
Security Benefit) and the person’s Incentive Pension Benefit and Nonqualified
PSSP Benefit, if any, as determined under the ExxonMobil Additional Payments
Plan.

 

  (2) Nonqualified PSSP Benefits

 

The amount of a person’s benefit determined under this paragraph (2) shall be
the amount, if any, of any Nonqualified PSSP Benefit determined for such person
under the terms of the ExxonMobil

 

2



--------------------------------------------------------------------------------

Additional Payments Plan. Such Nonqualified PSSP Benefit shall be paid in
accordance with the rules applicable to the payment of the Pre-Social Security
Pension benefit under the ExxonMobil Pension Plan.

 

2.2 Offsets for Other Pension Benefits

 

A person’s benefit determined under section 2.1 shall be offset, but not below
zero, by any benefit payable to the person under (A) an offsetting pension that
is not qualified under the terms of the U.S. Internal Revenue Code, (B) a
separation payment offset, or (C) a non-U.S. governmental pension offset, as
such terms are defined under the ExxonMobil Pension Plan.

 

2.3 Plan Administrator Discretion

 

The procedure for calculating the benefit for former Mobil employees under
section 2.1 above, and for determining the application of the offsets for other
pension benefits under section 2.2 above, shall be determined in the sole and
exclusive discretion of the Plan Administrator.

 

2.4 Benefits Payable On Account of Death

 

  (A) In General

 

In the event a portion of a pension death benefit or a “Career Annuity subject
to deferred commencement that commences by reason of death” that becomes payable
under the terms of the Pension Plan on account of the death of a participant
cannot be paid to a beneficiary because of the application of Code sections 415
and 401(a)(17), compensating payments of equivalent value are provided to such
beneficiary under this Plan, the exact nature and amounts of which shall be
determined under a methodology established from time to time by the Plan
Administrator. Specifically, the Plan Administrator may limit the amount of such
payments to reflect the benefit formula applicable to Former Mobil Employees set
out in section 2.1(B) above.

 

3



--------------------------------------------------------------------------------

  (B) Excluded Benefits

 

Neither the Qualified Joint and Survivor Annuity payment option, nor the
Surviving Spouse Annuity benefit, as such are provided for under the Pension
Plan, are provided as benefits under this Plan.

 

3. Beneficiaries

 

3.1 Designation of Beneficiaries

 

A person may name one or more designated beneficiaries to receive the benefits
payable under this Plan under section 2.2 above in the event of the person’s
death. Beneficiary designations shall be made in accordance with such procedures
as the Plan Administrator may establish. Spousal consent to any designation is
not required.

 

3.2 Default Beneficiaries

 

  (A) In General

 

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

 

  (1) spouse;

 

  (2) children who survive the participant or who die before the participant
leaving children of their own who survive the participant;

 

  (3) parents;

 

  (4) brothers and sisters who survive the participant or who die before the
participant leaving children of their own who survive the participant.

 

If there are no members of any class of such beneficiaries, payment is made to
the deceased’s executors or administrators.

 

4



--------------------------------------------------------------------------------

  (B) Allocation among Default Beneficiaries

 

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (2), where a child dies before the participant
leaving children who survive the participant, such child’s share is subdivided
equally among those children. In class (4), where a brother or sister dies
before the participant leaving children who survive the participant, such
brother or sister’s share is subdivided equally among those children.

 

  (C) Definitions

 

For purposes of this section 3.2, “child” means a person’s son or daughter by
legitimate blood relationship or legal adoption; “parent” means a person’s
father or mother by legitimate blood relationship or legal adoption; “brother”
or “sister” means another child of either or both of one’s parents.

 

4. Payment of Benefits

 

4.1 Commencement of Benefits

 

  (A) In General

 

Payments under this Plan occur at the same time as payments under the Pension
Plan commence.

 

  (B) Reduction for Early Commencement

 

If payments under this Plan commence prior to the month in which the person
reaches age 65, they are reduced by applying the early commencement factors
applicable to the person under the Pension Plan. For all actuarial purposes,
this monthly amount paid as a five-year certain life annuity is deemed the
normal form amount.

 

5



--------------------------------------------------------------------------------

4.2 Form of Payment

 

  (A) In General

 

Payments under this Plan other than payments to designated beneficiaries are
made normally in the form of a five year certain life annuity, but, in the sole
discretion of the Corporation, may be made in any other form, including a joint
and survivor form, that is not greater than the actuarial equivalent of the
normal form amount.

 

  (B) Actuarial Equivalence

 

For purposes of paragraph (A), actuarial equivalency is determined by the Plan
Administrator using the factors used for comparable determinations under the
Pension Plan.

 

5. Miscellaneous

 

5.1 Administration of Plan

 

The Plan Administrator shall be the Manager, Executive Programs, Human Resources
Department, Exxon Mobil Corporation. The Plan Administrator shall have the right
and authority to conclusively interpret this Plan for all purposes, including
the determination of any person’s eligibility for benefits hereunder.

 

5.2 Nature of Payments

 

Payments provided under this Plan are considered general obligations of the
Corporation.

 

5.3 Assignment or Alienation

 

Except as provided in section 5.5 below, payments provided under this Plan may
not be assigned or otherwise alienated or pledged.

 

5.4 Amendment or Termination

 

The Corporation reserves the right to amend or terminate this Plan, in whole or
in part, including the right at any time to reduce or eliminate any accrued
benefits hereunder and to alter or amend the benefit formula set out herein.

 

6



--------------------------------------------------------------------------------

5.5 Forfeiture of Benefits

 

No person shall be entitled to receive payments under this Plan and any payments
received under this Plan shall be forfeited and returned if it is determined by
the Corporation in its sole discretion, acting through its chief executive or
such person or committee as the chief executive may designate, that a person
otherwise entitled to a payment under this Plan or who has commenced receiving
payments under this Plan:

 

  (A) engaged in gross misconduct harmful to the Corporation,

 

  (B) committed a criminal violation harmful to the Corporation,

 

  (C) had concealed actions described in paragraph (A) or (B) above which would
have brought about termination from employment thereby making the person
ineligible for benefits under this Plan,

 

  (D) terminated employment prior to attaining age 65 without having received
from the Corporation or its delegatee prior written approval for such
termination, given in the sole discretion of the Corporation or its delegatee
and in the context of recognition that benefits under this Plan would not be
forfeited upon such termination, or

 

  (E) had been terminated for cause.

 

7



--------------------------------------------------------------------------------

EXXONMOBIL KEY EMPLOYEE SUPPLEMENTAL PENSION PLAN

 

K1. Purpose

 

This Plan provides payments from the general assets of Exxon Mobil Corporation
(“Corporation”) to those persons who, as of December 31, 1993,

 

(A) were classified at level 36 or above,

 

(B) were age 50 and above, and

 

(C) were participants in the Annuity Plan of Exxon Corporation (“Annuity Plan”)
and who, because of the application of United States Internal Revenue Code
(“Code”) sections 415 and 401(a)(17), would have been precluded from receiving
from Annuity Plan funded assets all the payments to which they would otherwise
be entitled under the Annuity Plan’s formula.

 

This Plan expresses the Corporation’s commitment to provide such equivalent
payments and sets forth the method for doing so.

 

K2. Benefits

 

K2.1 Benefit Formula

 

As to any participant eligible for payment under this Plan, the value of such
payments shall be an amount that when added to the normal form amount that could
have been paid to the participant from the Annuity Plan’s qualified funded
assets, produces a sum equal to the total normal form amount to which the
participant would have been entitled computed under the Annuity Plan formula
applicable to that participant as of December 31, 1993, disregarding any
reductions, restrictions, or limitations brought about by Code sections 415 and
401(a)(17). Where relevant, all computations will take into account any
entitlement the participant may have under the Overseas Contributory Annuity
Plan. A participant in this Plan shall have a non-forfeitable right to this
amount.

 

8



--------------------------------------------------------------------------------

K2.2 Benefit Payable On Account of Death

 

  (A) Death Benefit

 

In the event a pension death benefit is payable under the terms of the
ExxonMobil Pension Plan (“Pension Plan”) on account of the death of a
participant, a death benefit shall be payable under this Plan equal to the
lump-sum value of the benefit that would have been payable under section K2.1
above to the participant if the participant had not died but had terminated
employment and had elected to commence his or her benefit as of the date of
death.

 

  (B) Deferred Annuity Death Benefit

 

In the event a “Career Annuity subject to deferred commencement that commences
by reason of death” is payable under the terms of the Pension Plan on account of
the death of a participant, a similar benefit shall be payable under this Plan
based on the benefit that would have been payable under section K2.1 above to
the participant if the participant had not died.

 

  (C) Calculation Methodology

 

The exact nature and amounts of any benefit payable under paragraph (A) or (B)
shall be determined under a methodology established from time to time by the
Plan Administrator.

 

  (D) Excluded Benefits

 

Specifically excluded from coverage and entitlement under this Plan are:

 

  (1) the legally mandated Qualified Joint and Survivor Annuity, and

 

  (2) the right to elect a Surviving Spouse Annuity

 

as such are established for married participants in the Pension Plan.

 

9



--------------------------------------------------------------------------------

K3. Beneficiaries

 

K3.1 Designation of Beneficiaries

 

A person entitled to receive benefits under this Plan may name one or more
designated beneficiaries to receive the benefits payable under this Plan under
section K2.2 above in the event of the person’s death in accordance with such
procedures as the Plan Administrator may establish. Spousal consent to any
designation in not required.

 

K3.2 Default Beneficiaries

 

  (A) In General

 

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

 

  (1) spouse;

 

  (2) children who survive the participant or who die before the participant
leaving children of their own who survive the participant;

 

  (3) parents;

 

  (4) brothers and sisters who survive the participant or who die before the
participant leaving children of their own who survive the participant.

 

If there are no members of any class of such beneficiaries, payment is made to
the deceased’s executors or administrators.

 

  (B) Allocation among Default Beneficiaries

 

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (2), where a child dies before the participant
leaving children who survive the participant, such child’s share shall be
subdivided equally among those children. In class (4), where a brother or sister
dies before the participant leaving children who survive

 

10



--------------------------------------------------------------------------------

the participant, such brother or sister’s share shall be subdivided equally
among those children.

 

  (C) Definitions

 

For purposes of this section K3.2, “child” means a person’s son or daughter by
legitimate blood relationship or legal adoption; “parent” means a person’s
father or mother by legitimate blood relationship or legal adoption; “brother”
or “sister” means another child of either or both of one’s parents.

 

K4. Payment of Benefits

 

K4.1 Commencement of Benefits

 

  (A) In General

 

Payments under this Plan occur at the same time as payments under the ExxonMobil
Supplemental Pension Plan commence.

 

  (B) Reduction for Early Commencement

 

If payments under this Plan commence prior to the month in which the person
reaches age 65, they are reduced by applying the early commencement factors for
retirees set forth in the Pension Plan for a normal maturity age of 65. For all
actuarial purposes, this monthly amount paid as a five-year certain life annuity
is deemed the normal form amount.

 

K4.2 Form of Payment

 

  (A) In General

 

Payments under this Plan other than payments to designated beneficiaries are
made normally in the form of a five year certain life annuity, but, in the sole
discretion of the Corporation, may be made in any other form, including a joint
and survivor form, that is not greater than the actuarial equivalent of the
normal form amount.

 

11



--------------------------------------------------------------------------------

  (B) Actuarial Equivalence

 

For purposes of paragraph (A), actuarial equivalency is determined by the Plan
Administrator using the factors used for comparable determinations under the
Pension Plan.

 

K5. Miscellaneous

 

K5.1 Administration of Plan

 

The Plan Administrator shall be the Manager, Executive Programs, Human Resources
Department, ExxonMobil Corporation. The Plan Administrator shall have the right
and authority to conclusively interpret this Plan for all purposes, including
the determination of any person’s eligibility for benefits hereunder.

 

K5.2 Nature of Payments

 

Payments provided under this Plan shall be considered general obligations of the
Corporation.

 

K5.3 Assignment or Alienation

 

Payments provided under this Plan may not be assigned or otherwise alienated or
pledged.

 

K5.4 Amendment or Termination

 

The Corporation reserves the right to amend or terminate this Plan, in whole or
in part, so long as the amendment does not deprive any person of the
non-forfeitable right to benefits specifically granted in this Plan.

 

12